Citation Nr: 1713909	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the spine, evaluated as 40 percent disabling.

2.  Entitlement to higher initial evaluations for depression, evaluated as 30 percent disabling prior to January 13, 2011 and as 50 percent disabling from that date.

3.  Entitlement to an initial evaluation in excess of 10 percent for sinusitis.

4.  Entitlement to an effective date earlier than January 13, 2011 for the grant of a total rating based on unemployability due to service-connected disability (TDIU).

5.  Entitlement to an effective date earlier than January 13, 2011 for the grant of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1976 to August 1979. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in January 2008, May 2009, September 2009, and March 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has a complex procedural history, as discussed in the Board's September 2016 decision.  For purposes of clarity, this history is again recited below.  

The January 2008 rating decision increased the evaluation of degenerative joint disease of the spine from 10 percent to 20 percent, effective September 2007.  The Veteran submitted a notice of disagreement (NOD) in August 2008, and perfected his appeal with respect to this issue in February 2009.  In a March 2013 rating decision, the AOJ referred to the Veteran's substantive appeal as the claim, and awarded a 40 percent evaluation for the spine disability, effective May 2010, corresponding to the date of a VA examination.  The Veteran submitted a NOD in April 2013, disputing the effective date for the award of the 40 percent evaluation.  He perfected an appeal with respect to this issue in March 2014.  However, at the time he submitted the April 2013 NOD, he also submitted a substantive appeal in response to a March 2013 supplemental statement of the case (SSOC) regarding the evaluation of the spine disability.  In the April 2013 substantive appeal, the Veteran disputed the evaluations for the spine disability for the entire period of the appeal, and requested a hearing.  In light of this procedural history, the Board determined that the most appropriate characterization of the issue is entitlement to an increased rating for degenerative joint disease of the spine, which encompasses the issue of entitlement to an effective date earlier than May 14, 2010 for the award of a 40 percent evaluation.  In the September 2016 decision, the Board awarded a 40 percent evaluation for the earlier period of this appeal.  Thus, the issue currently before the Board is entitlement to an evaluation in excess of 40 percent for the entire period on appeal.

During the pendency of the appeal stemming from the January 2008 rating decision, the Veteran raised the issue of unemployability, and, therefore, the issue of entitlement to a TDIU arose out of the issue of an entitlement to a rating in excess of 10 percent for degenerative joint disease of the spine.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the January 2008 rating decision also implicitly denied a TDIU.  

The May 2009 rating decision granted service connection for depression and assigned an evaluation of 30 percent, effective August 2008.  The Veteran submitted correspondence that is reasonably construed as a NOD with the initial evaluation of this disability in September 2009.  No statement of the case was issued in response to this correspondence.  Moreover, in a March 2013 rating decision, the AOJ referred to a February 2010 substantive appeal as a claim, and increased the evaluation of depression to 50 percent, effective January 2011 (the date of a VA psychiatric examination).  In his April 2013 NOD, the Veteran disputed the evaluation of his depression as well as the effective date of the award of a 50 percent evaluation.  A statement of the case (SOC) was issued in January 2014, and characterized the issue as entitlement to an earlier effective date for the grant of the 50 percent evaluation.  This SOC considered the evidence from the date of the Veteran's original claim for service connection.  The Board accordingly finds that the more appropriate characterization in this case is the initial evaluation of the disability, which encompasses whether an earlier effective date for the award of a 50 percent evaluation is appropriate, as is reflected in the listing of the issues above.  

The September 2009 rating decision granted service connection for sinusitis and assigned a 10 percent evaluation, September 2008.  The Veteran perfected his appeal with respect to this issue in April 2013.  

A March 2013 rating decision increased the evaluation of degenerative joint disease of the spine to 40 percent, effective May 2010, granted a TDIU effective January 2011, and granted DEA benefits under Chapter 35, effective January 2011. 

The Veteran was afforded a Travel Board Hearing at the Montgomery, Alabama, RO in October 2015 before the undersigned Veterans Law Judge.  The hearing addressed only the issues of entitlement to earlier effective dates for the awards of a 40 percent evaluation for the spine disability and a 50 percent evaluation for depression, and for a TDIU and DEA benefits.  A transcript of this hearing has been associated with the Veteran's claims file. 

In September 2016, the Board granted an evaluation of 40 percent for degenerative joint disease of the spine for the period prior to May 14, 2010.  The issues of entitlement to an effective date earlier than January 13, 2011 for the grant of a TDIU; entitlement to an effective date earlier than January 13, 2011 for the grant of DEA benefits under Chapter 35, Title 38, United States Code; entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine; entitlement to higher initial evalautions for depression; and entitlement to a disability rating in excess of 10 percent for sinusitis were remanded to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a hearing on those issues.  A hearing was scheduled in February 2017; however, the Veteran subsequently indicated that he no longer wanted a hearing.

The issues of entitlement to an initial evaluation in excess of 10 percent for sinusitis, as well as for effective dates earlier than January 13, 2011 for the grant of a TDIU and for DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the (AOJ).


FINDINGS OF FACT

1.  Degenerative joint disease of the spine is manifested by lumbosacral flexion limited to 14 degrees by pain; there is no objective evidence of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.

2.  For the period prior to January 13, 2011, depression was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anhedonia, sleep impairment, impairment of concentration, and mildly impaired recent memory.

3.  For the period from January 13, 2011, depression is manifested by occupational and social impairment with reduced reliability and productivity due to depressed mood, anhedonia, sleep impairment, impairment of concentration, mildly impaired recent memory, difficulty adapting to stressful situations, and irritability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent rating for degenerative joint disease of the spine have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).

2.  For the period prior to January 13, 2011, the criteria for a rating in excess of 30 percent for depression have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

3.  For the period from January 13, 2011, the criteria for a rating in excess of 50 percent for depression have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The Veteran was notified of the evidence necessary to support his claim of entitlement to a higher evaluation for his back disability in an October 2007 letter.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  An August 2008 letter provided the same information with respect to the Veteran's claim of entitlement to service connection for depression.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  The Veteran was afforded VA examinations, and the Board finds that the resulting examination reports are adequate for the purpose of deciding the Veteran's claims, as the record was reviewed, the Veteran was examined, and the examiners provided the rationale underlying their conclusions.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case with the Veteran's spine disability, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

In cases where the original rating assigned is appealed, as with the Veteran's depression claim, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

	Spine Disability

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

On private preoperative evaluation prior to shoulder surgery in May 2007, the Veteran's gait was normal without limp or instability.  Range of motion and muscle strength was normal in the lower extremities.  Deep tendon reflexes were 2+ bilaterally.  

On VA examination in November 2007, the Veteran's history was reviewed.  He complained of daily, intolerable pain that was worsened by bending and turning.  He endorsed fatigue, decreased motion, stiffness, and weakness.  He denied radiation of pain.  Objectively, there was no spasm or atrophy.  The examiner did indicate guarding, pain with motion, tenderness, and weakness.  She indicated that muscle spasm, localized tenderness, or guarding was not severe enough to cause abnormal gait or abnormal spinal contour.  Muscle tone was normal.  Range of motion testing revealed flexion to 40 degrees with pain at 30 degrees, extension to five degrees with pain at two degrees, left lateral flexion to 16 degrees with pain at 12 degrees, right lateral flexion to 10 degrees with pain at 10 degrees, left rotation to 14 degrees with pain at 14 degrees, and right rotation to 13 degrees with pain at 13 degrees.  The examiner indicated that the Veteran's back disability prevented exercise and sports, and had moderate impact on chores, shopping, and recreation.  

Lay statements submitted by the Veteran in January 2008 attest to his back problem, noting that he occasionally required help with activities of daily living.  

Range of motion testing by a physical therapist in May 2010 revealed forward flexion to 14 degrees, with pain reported throughout that range.  

On VA examination in June 2012, the Veteran's history was reviewed.  The diagnosis was lumbar strain.  The Veteran did not report flare-ups.  Range of motion testing revealed flexion to 30 degrees with pain throughout; and extension, lateral flexion, and rotation to zero degrees with pain.  The examiner noted that there was no radicular pain or any other symptoms due to radiculopathy.  He also noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

During his October 2015 hearing, the Veteran testified that his back disability caused difficulty with bending, and that he required a friend to help him around the house.  He stated that he had pain that radiated to his knee and buttocks.  He indicated that he had difficulty standing or sitting for more than brief periods.  

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2016).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2016).

Having carefully reviewed the record, the Board has concluded that an evaluation in excess of 40 percent is not warranted for the Veteran's degenerative joint disease of the spine.  The current 40 percent evaluation contemplates forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A higher evaluation requires evidence of unfavorable ankylosis of the entire thoracolumbar spine.  The Board acknowledges that the record reflects markedly decreased range of motion due to pain on VA examination.  However, motion is possible, and the record does not demonstrate fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  As such, the Board concludes that the criteria for an evaluation in excess of 40 percent are not met.  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, a diagnosis of intervertebral disc syndrome is not shown.  Accordingly, a higher evaluation pursuant to these criteria is not for application.  

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion required to warrant the next higher evaluation.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's back disability.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's low back disability are appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted. As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Depression

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for MDD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in January 2014, and therefore the claim is governed by DSM-IV.

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.

On private preoperative evaluation prior to shoulder surgery in May 2007, the Veteran was alert and cooperative.  Psychiatric examination was positive for insomnia.

A December 2007 VA social work note indicates the Veteran's report of feeling depressed due to his recent medical problems.  

A January 2008 VA mental health evaluation report indicates that the Veteran was alert and cooperative.  He was oriented.  Speech and motor activity were within normal limits.  The Veteran's mood was moderately depressed.  Thought process was logical and goal oriented.  Abstract thinking was normal.  There were no perceptual or thought disturbances.  Judgment was normal and insight was present and not limited.  There was no evidence of homicidal or suicidal ideation.  The impression was adjustment disorder with mixed emotions.  The provider assigned a Global Assessment of Functioning (GAF) score of 55.  

A May 2008 evaluation for SSA purposes indicates mild limits in activities of daily living, maintaining social functioning, and maintaining concentration.  The evaluator indicated that there were no episodes of decompensation.  On interview, the Veteran alleged no functional limitations from mental problems.  He noted that he had difficulty adjusting to his inability to work in his profession following a 2006 motor vehicle accident.  He noted that his depression was stabilized with medication.  

On VA examination in April 2009, the Veteran's history was reviewed.  The Veteran reported that his relationship with his spouse had declined.  He denied current social relationships and noted that activity and leisure pursuits were limited due to chronic back pain.  He denied a history of violence or assaultiveness.  He also denied a history of suicide attempts.  He endorsed depressed mood, anhedonia, sleep impairment, fatigue, feelings of worthlessness and hopelessness, decreased ability to concentrate, and low self-esteem.  He indicated that his symptoms were daily and mild in nature.  Mental status examination revealed lethargy and soft speech.  The Veteran was cooperative and friendly.  His mood was depressed and his affect was normal.  He was oriented.  Thought process was unremarkable.  There was no evidence of formal thought disorder or inappropriate behavior.  The Veteran's judgment and insight were intact.  The examiner indicated that there were no problems with activities of daily living.  Remote memory was normal, recent memory was mildly impaired, and immediate memory was normal.  The diagnosis was chronic, mild depression.  The examiner assigned a GAF score of 63, noting that the Veteran experienced mild social and occupational impairment due to depression.  He noted that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the mental disorder signs and symptoms, but with generally satisfactory functioning.  

In a September 2009 statement, the Veteran's wife described the Veteran's various moods.  She noted that he was sometimes violent.  She indicated that he lacked social skills and that he was hostile toward others.  She stated that he hallucinated but that he had denied it to providers.  

On VA mental status examination in September 2009, the Veteran was neatly groomed and cooperative.  His speech was normal.  He described his mood as down, and his affect was noted to be depressed.  His thought process was linear.  There was no overt psychosis, and no suicidal or homicidal ideation.  He denied perceptual disturbances.  He was alert, attentive, and oriented.  Judgment was intact and insight was present.  The diagnosis was major depressive disorder, and the provider assigned a GAF score of 48.  

A November 2009 VA mental health record notes that the Veteran was neatly groomed and cooperative.  His speech was normal.  He stated that his mood was good, and his affect was noted by the provider to be euthymic.  Thought process was linear.  There was no overt psychosis, and the Veteran denied perceptual disturbances.  The Veteran was alert, attentive, and oriented.  Judgment was noted to be intact and insight was noted to be present.  The Veteran denied suicidal ideation.  The diagnosis was major depressive disorder, and the provider assigned a GAF score of 60.   

On VA general medical examination in May 2010, the Veteran's affect, mood, and judgment were normal.  The examiner noted that behavior was appropriate and that there were no hallucinations or delusions.  

A May 2010 VA mental health note indicates that the Veteran was neatly groomed and cooperative.  Speech was normal.  He reported that his mood was down, and his affect was noted to be dysphoric.  Thought process was linear.  There was no overt psychosis and no suicidal or homicidal ideation.  Motor was within normal limits.  The Veteran was alert, attentive, and oriented.  Judgment was intact and insight was present.  The diagnosis was major depressive disorder.  The provider assigned a GAF score of 48.  

In July 2010, the Veteran reported that two siblings had died recently.  He was neatly groomed and cooperative.  Speech was normal.  He reported that his mood was sad, and his affect was noted to be dysphoric.  Thought process was linear.  There was no overt psychosis and no suicidal or homicidal ideation.  Motor was within normal limits.  The Veteran was alert, attentive, and oriented.  Judgment was intact and insight was present.  The diagnosis was major depressive disorder.  The provider assigned a GAF score of 52.  

On VA examination in January 2011, the Veteran's history was reviewed.  He denied a history of violence or assaultiveness.  He endorsed, depressed mood, anhedonia, sleep impairment, fatigue, feelings of worthlessness and hopelessness, poor concentration, and low self-esteem.  He indicated that his symptoms were daily and moderate in nature.  On examination, the Veteran was clean and neatly groomed.  His speech was slow.  Mood was depressed and affect was normal.  The Veteran's attitude toward the examiner was cooperative and friendly.  Attention was intact, and the Veteran was oriented.  Thought process and content were unremarkable.  There was no evidence of hallucinations or delusions.  Judgment and insight were intact.  The Veteran did not display inappropriate behavior.  He denied panic attacks, as well as homicidal and suicidal ideation.  Remote and immediate memory was noted to be normal, and recent memory was noted to be mildly impaired.  The diagnosis was chronic, moderate major depression.  The examiner assigned a GAF score of 52, noting that the Veteran had moderate social and occupational impairment due to depression.  

In July 2011, the Veteran's VA psychologist completed an impairment questionnaire.  He indicated that the Veteran's lowest GAF score in the past year had been 49, and that his highest had been 55.  He indicated that his clinical findings demonstrated deficiencies in family relations and mood, difficulty in adapting to stressful situations, unprovoked hostility and irritability, and depression affecting the ability to function independently, appropriately, and effectively.  He indicated that the Veteran's ability to remember locations and work-like procedures, interact appropriately with the general public, accept instructions and respond appropriately to criticism, maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness, be aware of normal hazards and take appropriate precautions, to travel to unfamiliar places or use public transportation, and to set realistic goals or make plans independently was moderately limited.  He indicated that the Veteran's ability to maintain attention and concentration for extended periods, perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance, sustain an ordinary routine, work in coordination with or proximity to others without distraction, complete a normal work week without interruption, get along with coworkers or peers without distracting them, and to respond appropriately to changes in the work setting was markedly limited.   

During his October 2015 hearing, the Veteran testified that he had problems with anger, which he thought had contributed to his divorce.  He indicated that he experienced crying spells three to four times per month.  He noted that he stopped socializing and isolated himself.  He related that he had difficulty sleeping, and slept two to three hours per night.  

Having carefully reviewed the evidence of record, the Board concludes that higher evaluations are not warranted for the Veteran's depression.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In this case, the Board observes that, for the period prior to January 13, 2011, the Veteran's reported symptoms included depressed mood, anhedonia, sleep impairment, impairment of concentration, and mildly impaired recent memory.  
Depression appeared to be the most prevalent characteristic of the Veteran's psychiatric disorder.  During this period, a 2009 VA examiner concluded that there was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms.  Moreover, while the Veteran's wife stated in September 2009 that the Veteran hallucinated, repeated mental status examinations dating from January 2008 to July 2010 indicate an absence of overt psychosis and the Veteran's denial of perceptual disturbances.  During this period, the Veteran was repeatedly found to be completely alert and oriented, with normal insight and judgment.  While the Board accepts that the Veteran's psychiatric disorder affected his functioning during this period, the objective evidence of record does not demonstrate occupational and social impairment with reduced reliability and productivity, or with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  The evidence does not demonstrate flattened affect, speech disturbance, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  Thus, it cannot be said that the evidence for this period as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 50 percent evaluation.  In essence, the evidence reflects symptoms during the period in question that are best contemplated by the criteria for a 30 percent evaluation in that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his depression.  

For the period from January 13, 2011, the Veteran's reported symptoms included depressed mood, anhedonia, sleep impairment, impairment of concentration, mildly impaired recent memory, difficulty adapting to stressful situations, and irritability.  During this period, the January 2011 VA examiner acknowledged the Veteran's report of depressed mood, anhedonia, sleep impairment, fatigue, and poor concentration, and concluded that the Veteran's occupational and social impairment due to depression was moderate.  At that time, the examiner noted that thought processes and content were unremarkable, that there was no evidence of hallucinations or delusions, and that the Veteran did not display inappropriate behavior.  The Board acknowledges that the Veteran's treating psychologist completed a form in July 2011 that indicated that the Veteran's ability to maintain attention and concentration for extended periods, perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance, sustain an ordinary routine, work in coordination with or proximity to others without distraction, complete a normal work week without interruption, get along with coworkers or peers without distracting them, and to respond appropriately to changes in the work setting was markedly limited.  However, he did not specify the symptoms that caused this limitation.  The objective evidence for this period indicates that the Veteran was cooperative and friendly, that attention was intact, and that the Veteran was oriented.  There was no evidence of impaired thought process, judgment, or insight.  Only recent memory was noted to be mildly impaired.  While the Board accepts that the Veteran's psychiatric disorder has affected his functioning, the objective evidence of record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood; nor does it support a finding of total occupational and social impairment.  The evidence does not demonstrate obsessional rituals interfering with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of hygiene; or inability to establish and maintain effective relationships.  Thus, it cannot be said that the evidence as a whole for the period from January 13, 2011 reflects occupational and social impairment of the severity contemplated by the criteria for a 70 percent evaluation.  

In summary, the overall disability picture for the period prior to January 13, 2011 does not more nearly approximate the criteria for a schedular evaluation of 50 percent.  Additionally, the overall disability picture for the period from January 13, 2011 does not more nearly approximate the criteria for a schedular evaluation of 70 percent.  As such, the Board concludes that a 30 percent evaluation for the Veteran's depression is appropriate for the period prior to January 13, 2011 and a 50 percent evaluation is appropriate from that date.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert.

	
      
Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative joint disease of the lumbar spine, depression, and sinusitis with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

In short, there is nothing in the record to indicate that the Veteran's service-connected disabilities cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the spine is denied.

For the period prior to January 13, 2011, entitlement to an initial evaluation in excess of 30 percent for depression is denied.  

For the period from January 13, 2011, entitlement to an initial evaluation in excess of 50 percent for depression is denied.


REMAND

Sinusitis

The Veteran seeks a higher initial evaluation for sinusitis, which is currently assigned a 10 percent evaluation.  

Sinusitis is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514, which pertain to various types of sinusitis, each of which is rated pursuant to a general rating formula for sinusitis.  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. 

Under the general rating formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

Allergic rhinitis is evaluated as 10 percent disabling where there are no polyps, and there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted where there are polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

In May 2011, the Veteran underwent sinus surgery.  The finding was allergic fungal sinusitis.   On VA examination in October 2011, the examiner noted that the diagnosis following the Veteran's May 2011 surgery was nasal polyp and allergic fungal sinusitis.  While review of the surgical records available to the Board fails to indicate a finding of polyps, the examiner's notation of such raises the possibility that such a finding was made.  Clarification is required.  Thus, an examination is necessary.  

Effective Dates

The Veteran also seeks effective dates earlier than January 13, 2011 for the grant of a TDIU and DEA benefits.  

In May 2016, the Veteran's representative submitted an independent evaluation by a private internist.  He noted that it appeared that the Veteran had been "unemployed since 2007 due to his inability to work."  This provider recited the Veteran's medical history and stated that after reviewing his records, he believed that the Veteran was unable to maintain any gainful employment since August 2008.  As reasoning for his conclusion, this provider listed various citations to the findings in the Veteran's medical records.  He did not, discuss the underlying medical rationale for his conclusion.  However, as there is evidence suggesting that the Veteran's service-connected disabilities rendered him unemployable prior to January 13, 2011, the Board has determined that an reasoned opinion should be sought to determine the impact of the Veteran's service-connected disabilities on his ability to function in a work setting and perform work tasks.

As the development of evidence and adjudication of the claim of entitlement to an earlier effective date for the grant of a TDIU also impacts the effective date assigned to the grant of DEA benefits, the Board has concluded that it would be inappropriate to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his sinusitis.  The examiner should be provided access to the record, and the examination report should verify that review of such record was accomplished.  

Following review of the record and examination of the Veteran, the examiner should describe the manifestations of the Veteran's sinusitis.  The examiner should specify whether the disability requires prolonged (lasting four to six weeks) antibiotic treatment.  The examiner should also specify whether there are non-incapacitating episodes; if so, the number of such episodes during the past year should be noted.  

The examiner should also discuss the Veteran's May 2011 sinus surgery, and indicate whether the findings following surgery indicate polyps.  The examiner should also discuss whether there has been evidence of polyps at any time.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

2.  Schedule the Veteran for appropriate VA examination by a clinician with the requisite expertise to address the impact of his service-connected disabilities on his ability to function in a work setting and to perform work tasks during the period prior to January 13, 2011.  The examiner must elicit from the Veteran his complete history regarding his level of education, any special training, and previous work experience.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should discuss the Veteran's functional limitations due solely to his service-connected disabilities (depression, degenerative joint disease of the lumbar spine, and sinusitis), jointly, as they may have related to his ability to function in a work setting and to perform work tasks during the period prior to January 13, 2011.  Neither non-service-connected disabilities nor the Veteran's age may be taken into consideration in this assessment.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examinations ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


